Appellant makes two contentions. He insists that we erred in holding admissible the testimony of Dr. Arwood that when he dressed the wound of the injured party and shaved the hair off his head and found the scalp cut to the skull, that said witness was permitted to testify as follows: "I thought at the time the skull was fractured and I believed it was at the time." We have been unable to arrive at a different conclusion regarding this matter than as expressed in our original opinion. The witness was a physician versed and skilled in his profession and as far as is reflected in the bill of exceptions, had made a thorough and complete examination of the wound. This would appear to be customary in such cases, and there is nothing in the bill of exceptions showing to the contrary. If a physician examines a wound upon the head and states that in his opinion the skull was fractured, it is clear there could be no objection to his stating such fact. This witness did state that when he examined the head of the injured party that he thought at the time that the skull was fractured. The bill of exceptions does not show that appellant was denied any right to cross-examine said witness to ascertain that his examination of the patient was not thorough, and that his situation was such that he was not able to give the testimony objected to.
Appellant's other contention is that the witness who picked the injured party up at the time he was struck on the head, was allowed to say that he was so addled that he could not get up. The use of the word "addled" seems to be the principal ground of objection. We see nothing in this contention. That witness might state that a party whom he picked up, was drunk, or unconscious, or sick, would seem well within the rules. The word "addled" is a word of established usage, and while not a common as those just mentioned, has a well defined meaning such as stupid, muddled, foolish, etc.
We regret our inability to agree with the earnest insistence of appellant in either of the matters complained of.
The motion for rehearing will be overruled.
Overruled. *Page 483